DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-9,11-15,17,18,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosario in U.S. Patent Application Publication No. 2006/0006615 in view of Rivard et al in U.S. Patent No. 9,179,062.  Rosario discloses a system comprising: a scanhead with a marking laser having a marking field (para [0171], [0192], [0201], The camera unit, added to the scanner system, provides an integrated scanner/camera system...keep the focal point of the laser output on the surface of the girdle 12 at all times...laser inscription controller 60 defining the inscription pattern, by defining XYZ positioning of the workpiece 131 and a pattern of laser modulation 132, in order to define the inscription pattern); and a vision system having a camera embedded in the scanhead having a field of view (FOV) within the marking field (para [0159], .
Rosario does not teach the autofocus module uses pixel information to obtain z axis focus.  However Rivard et al. teach using pixel information to obtain focus (col 27, Iines 33-50; a set of 8x8 blocks of pixel data may be inputted into a hardwired element logic and an operation may be performed on the pixel data, including a DCT (discrete cosine transformation), producing a result including 
Regarding claim 11, Rivard et al. teach wherein the vision system determines the focus based only on the pixel information (col 27. In 33-50: a set of 8x8 blocks of pixel data may be inputted into a hardwired element logic and an operation may be performed on the pixel data, including a DCT, producing a result including both high and low frequency data. The frequency values may be summed in a histogram for a particular range (and/or ranges) and the result may be used to generate the frequency histogram. In one embodiment, the frequency histogram may be used to compute the maximum value (e.g., a focus metric) based on multiple blocks of pixel data, rows of pixel data, columns of pixel data, etc). It would have been obvious to a person having ordinary skill in the art to use the determining focus based only on the pixel information of Rivard et al. in the system of Rosario, so that the method of Rosario would have determined the Z-axis focus based only on the pixel information, because the disclosure of Rivard 
Regarding claim 12, Rosario discloses wherein the laser marking system comprises a scanhead housing configured to house the scanhead and the laser (para [0171], [0178], [9184], The camera unit, added to the scanner system, provides an integrated scanner/camera system...The camera system 440 is an integral part of the scanner...the drivers 51 for the three axis stage are provided within the laser system enclosure 142); and a Z-axis platform comprising a rail assembly coupled to the scanhead housing (para [0167], Z-axis unit 300, shown in its relation to the fully assembled X-axis and Y-axis units 100 and 200. Linear motor 304 is mounted on Y-bracket member 218 (FIGS. 18 and 19), as is guide rail 312. For purely technical reasons, the Z-bracket is designed in two parts: the vertical, channel-shaped member 318, and the plate-shaped horizontal member 316); and further comprising: causing, by the controller, movement of the rail assembly vertically wherein, in response to movement of the rail assembly, the scanhead housing adjusts the Z-axis focus of the laser through the lens relative to the 2D plane (para [0249], A motorized Z-axis is provided for focusing the laser onto the workpiece surface. This Z-axis is computer controlled, and enables the operator to focus onto the girdle 12 of the diamond 13).

Regarding claim 13, Rosario discloses wherein the marking system comprises a lens having an optical axis shared by a camera of the vision system and the marking laser (para [0160], [0170], a light bean emitted by a light source and impinging on the X-mirror is reflected in an XY-plane onto the Y-mirror and thence, in an YZ-plane into the focusing lens...the light path of the scanning system according to the invention, including the optional camera system 400. A laser beam LB from a laser source outside the system impinges on dichroic mirror 448, is reflected at 90 in the X-direction, impinges on X-mirror 124 and is reflected at 90 in the XY-plane, hitting Y-mirror 224, whence it is reflected upwards in the YZ-plane into focusing lens 338); and further comprising: causing by the controller the optical axis of the lens to adjust the Z-axis focus (para [0249], A motorized Z-axis is provided for focusing the laser onto the workpiece surface. This Z-axis is computer controlled, and enables the operator to focus onto the girdle 12 of the diamond 13).  Regarding claim 14, Rosario discloses a tangible, non-transitory computer readable medium having instructions stored thereon which when executed by at least one processor causes the at least one processor (para [0040], [0124], associated memory is a nonvolatile memory, such as a battery-backed random access memory...a processor for controlling said directing means based on said marking instructions and information received from said imaging system) to: determine a focus point on a target surface of a part, by a vision system of a laser marking system, in a region 



Regarding claim 19, Rosario discloses wherein the marking system comprises a lens having an optical axis shared by the vision system and the marking laser (parapraphs [0160], [0170], a light beam emitted by a light source and impinging on the X-mirror is reflected in an XY-plane onto the Y-mirror and thence, in an YZ-plane into the focusing lens. the light path of the scanning system according to the invention, including the optional camera system 400. A laser beam LB from a laser source outside the system impinges on dichroic mirror 448, is reflected at 90 in the X-direction, impinges on X-mirror 124 and is reflected at 90 in the XY-plane, hitting Y-mirror 224, whence it is reflected upwards in the YZ-plane into focusing lens 338); and wherein the instructions when executed causes the at least one processor to further: cause the controller to control the optical axis of the lens to adjust the Z-axis focus (para [0249], a motorized Z-axis is provided for focusing the laser onto the workpiece surface. This Z-axis is computer controlled, and enables the operator to focus onto the girdle 12 of the diamond 13).  Regarding claim 20, Rosario  further discloses wherein the instructions when executed causes the at least one processor to further display a first window on a display screen, the first window to display a graphical representation of a marking field of a laser, the marking field including an image of the part and the laser is configured to apply the mark anywhere in the marking field; (para [0246], The side camera 32 allows precise determination of the position of the girdle 12 or the gemstone 11, so that the laser 1 may be focused onto the gemstone 11 .   
Allowable Subject Matter
Claims 3,10,16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lessmueller et al. in DE 102013226961 A1, published June 2015, discloses computer assisted monitoring of process using a camera (element 11).  Gilner et al. in DE 102014000330 B3 discloses monitoring the focus position of a laser beam with an imaging camera (element 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761